DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-6, 11-14, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 5-6, 9-12, 15, and 16 of U.S. Patent No. 10,952,570. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1, 2, 5-6, 11-14, 17 and 19 are included in and/or can be gleaned from Claims 1-2, 5-6, 9-12, 15, and 16 of U.S. Patent No. 10,952,570.
Specifically, it would have been obvious that the sheet product dispenser comprising: a housing defining an interior space configured to receive a roll of sheet product therein; a mandrel positioned within the interior space; a spindle positioned over a portion of the mandrel and configured to support the roll of sheet product for rotation about the mandrel; and a flange defining an aperture and movably mounted on the mandrel such that the mandrel fits within the aperture, wherein the flange is configured to translate on the mandrel relative to the spindle along a longitudinal axis of the mandrel, wherein the flange extends radially outward from the mandrel, wherein the flange is configured to translate toward the spindle from a first configuration to a second configuration to cause a remainder of the roll of sheet product to deform as set forth in Claim 1; and wherein the roll of sheet product comprises a first roll of sheet product, wherein the flange comprises a first flange, wherein the sheet product dispenser further comprises: a dispensing opening defined in the housing and configured to allow sheet product to be dispensed therethrough; a door configured to move relative to the dispensing opening between a first position for dispensing sheet product from the first roll of sheet product and a second position for dispensing sheet product from the second roll of sheet product; and a door lock positioned within the interior space and configured to engage the first flange and the second flange as set forth in Claim 8 corresponds to the A sheet product dispenser comprising: a housing defining an interior space configured to receive a first roll of sheet product and a second roll of sheet product; a first mandrel positioned within the interior space; and a first spindle positioned over at least a portion of the first mandrel and configured to support the first roll of sheet product for rotation about the first mandrel, wherein the first spindle comprises a base portion and a nose portion configured to translate relative to one another along a longitudinal axis of the first mandrel, wherein at least a portion of the first spindle is configured to translate relative to the first mandrel from a first configuration to a second configuration to cause a remainder of the first roll of sheet product to deform; a second mandrel positioned within the interior space; a second spindle positioned over at least a portion of the second mandrel and configured to support the second roll of sheet product for rotation about the second mandrel, wherein at least a portion of the second spindle is configured to translate relative to the second mandrel from a first configuration to a second configuration to cause a remainder of the second roll of sheet product to deform; a dispensing opening defined in the housing and configured to allow sheet product to be dispensed therethrough; a door configured to move relative to the dispensing opening between a first position for dispensing sheet product from the first roll of sheet product and a second position for dispensing sheet product from the second roll of sheet product; and a door lock positioned within the interior space and configured to engage the first spindle and the second spindle as set forth in Claim 1 of U.S. Patent No. 10,952,570.  
It would have been obvious that the spindle and the flange are spaced apart from one another by a first distance in the direction of the longitudinal axis when the flange is in the first configuration, wherein the spindle and the flange are spaced apart from one another by a second distance in the direction of the longitudinal axis when the flange is in the second configuration, and wherein the second distance is less than the first distance as set forth in Claim 2 corresponds to the base portion and the nose portion are spaced apart from one another by a first distance in the direction of the longitudinal axis when the first spindle is in the first configuration, wherein the base portion and the nose portion are spaced apart from one another by a second distance in the direction of the longitudinal axis when the first spindle is in the second configuration, and wherein the second distance is less than the first distance as set forth in Claim 2 of U.S. Patent No. 10,952,570.
It would have been obvious that the spindle comprises: a body positioned over at least a portion of the mandrel; and one or more fins extending radially outward from the body and configured to engage a central opening of the roll of sheet product as set forth in Claim 5 corresponds to the nose portion comprises: a body positioned over at least a portion of the first mandrel; and one or more fins extending radially outward from the body and configured to engage a central opening of the first roll of sheet product as set forth in Claim 5 of U.S. Patent No. 10,952,570.
It would have been obvious that the mandrel comprises: a shaft extending along a longitudinal axis of the mandrel; and a sleeve positioned over at least a portion of the shaft; wherein the spindle is configured to rotate and to translate relative to the sleeve as set forth in Claim 6 corresponds to the first mandrel comprises: a shaft extending along a longitudinal axis of the first mandrel; and a sleeve positioned over at least a portion of the shaft; wherein the first spindle is configured to rotate and to translate relative to the sleeve as set forth in Claim 6 of U.S. Patent No. 10,952,570.
It would have been obvious that the door lock and the second flange are configured to inhibit the door from moving from the second position to the first position when the second roll of sheet product is full or partially depleted, and wherein the door lock and the second flange are configured to allow the door to move from the second position to the first position when the second roll of sheet product is completely or nearly completely depleted as set forth in Claim 11 corresponds to the door lock and the second spindle are configured to inhibit the door from moving from the second position to the first position when the second roll of sheet product is full or partially depleted, and wherein the door lock and the second spindle are configured to allow the door to move from the second position to the first position when the second roll of sheet product is completely or nearly completely depleted as set forth in Claim 9 of U.S. Patent No. 10,952,570.
It would have been obvious that the door lock is configured to translate the second flange from the first configuration to the second configuration when the door is moved from the second position to the first position as set forth in Claim 12 corresponds to the door lock is configured to translate the portion of the second spindle from the first configuration to the second configuration when the door is moved from the second position to the first position as set forth in Claim 10 of U.S. Patent No. 10,952,570.
It would have been obvious that the assembly for supporting a roll of sheet product with respect to a sheet product dispenser, the assembly comprising: a mandrel; a base flange configured to be positioned over the mandrel of the sheet product dispenser, wherein the base flange extends radially outward from the mandrel and is configured to be positioned outside of the central opening of the roll of sheet product; and a spindle configured to be positioned over the mandrel and to support the roll of sheet product; wherein, when the roll of sheet product on the spindle is depleted below a depletion threshold, the base flange is configured to translate on the mandrel toward the spindle from a first configuration to a second configuration to cause a remainder of the roll of sheet product to deform as set forth in Claim 13 corresponds to A spindle assembly for supporting a roll of sheet product with respect to a sheet product dispenser, the spindle assembly comprising: a base portion configured to be positioned over a mandrel of the sheet product dispenser, wherein the base portion defines a flange extending radially outward from the mandrel and configured to be positioned outside of the central opening of the roll of sheet product; and a nose portion configured to be positioned over the mandrel and to support a portion of the roll of sheet product, the nose portion comprising: a nose body extending along the longitudinal axis and configured to be positioned at least partially within the central opening; wherein the base portion is configured to translate toward the nose portion along the longitudinal axis of the mandrel from a first configuration to a second configuration to cause a remainder of the roll of sheet product to deform as set forth in Claim 11 of U.S. Patent No. 10,952,570.
It would have been obvious that the spindle further comprises a fin extending radially outward from the body and configured to engage a central opening of the roll of sheet product as set forth in Claim 14 corresponds to the nose portion further comprises a fin extending radially outward from the nose body and configured to engage the central opening as set forth in Claim 12 of U.S. Patent No. 10,952,570.
It would have been obvious that the method for supporting sheet product with respect to a sheet product dispenser, the method comprising: supporting a roll of sheet product with a spindle for rotation about a mandrel positioned within an interior space of a housing of the sheet product dispenser, wherein the spindle comprises a base flange and a nose portion, wherein the base flange is configured to translate on the mandrel toward the nose portion from a first configuration to a second configuration; inhibiting the base flange from moving from the first configuration to the second configuration when the roll of sheet product is full or partially depleted; allowing sheet product to be dispensed from the roll of sheet product; and allowing the base flange to translate from the first configuration to the second configuration when the roll of sheet product is completely or nearly completely depleted as set forth in Claim 17 corresponds to the method for supporting sheet product with respect to a sheet product dispenser, the method comprising: supporting a roll of sheet product with a spindle for rotation about a mandrel positioned within an interior space of a housing of the sheet product dispenser, wherein the spindle comprises a base portion and a nose portion, wherein the base portion is configured to translate along a longitudinal axis of the mandrel toward the nose portion relative to the mandrel between a first configuration and a second configuration, wherein the nose portion is rotatably attached to the mandrel in a first longitudinal position, wherein the base portion defines a flange extending radially outwardly from the mandrel; inhibiting the base portion from moving from the first configuration to the second configuration when the roll of sheet product is full or partially depleted; allowing sheet product to be dispensed from the roll of sheet product; and allowing, while the nose portion is in the first longitudinal position, the base portion to translate from the first configuration to the second configuration when the roll of sheet product is completely or nearly completely depleted as set forth in Claim 15 of U.S. Patent No. 10,952,570.
It would have been obvious that the inhibiting a door of the dispenser from moving from a first position to a second position when the roll of sheet product is full or partially depleted; and allowing the door to move from the first position to the second position when the roll of sheet product is completely or nearly completely depleted as set forth in Claim 19 corresponds to inhibiting a door of the dispenser from moving from a first position to a second position when the roll of sheet product is full or partially depleted; and allowing the door to move from the first position to the second position when the roll of sheet product is completely or nearly completely depleted as set forth in Claim 16 of U.S. Patent No. 10,952,570.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 13, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whittington (U.S. Patent No. 5,370,336).
With respect to Claim 1, Whittington, Figures 1-4A, teaches a sheet product dispenser comprising: 
a housing 10 defining an interior space configured to receive a roll of sheet product therein; 
a mandrel 28 positioned within the interior space; 
a spindle 34 positioned over a portion of the mandrel 28 and configured to support the roll of sheet product 20 for rotation about the mandrel 28; and 
a flange 36 defining an aperture and movably mounted on the mandrel 28 such that the mandrel fits within the aperture, wherein the flange 36 is configured to translate on the mandrel 28 relative to the spindle along a longitudinal axis of the mandrel 28, wherein the flange 36 extends radially outward from the mandrel 28, wherein the flange 36 is configured to translate toward the spindle from a first configuration to a second configuration to cause a remainder of the roll of sheet product to deform.  
With respect to Claim 2, Whittington further teaches wherein the spindle 34 and the flange 36 are spaced apart from one another by a first distance in the direction of the longitudinal axis when the flange 36 is in the first configuration, wherein the spindle 34 and the flange 36 are spaced apart from one another by a second distance in the direction of the longitudinal axis when the flange 36 is in the second configuration, and wherein the second distance is less than the first distance.  
With respect to Claim 3, Whittington further teaches wherein the flange 36 extends radially outward from the mandrel 28 a first radial distance that is greater than a second radial distance of a central opening of the roll of sheet product on the mandrel 28 such that the flange 36 is positioned outside of the central opening of the roll of sheet product.  
With respect to Claim 4, Whittington further teaches wherein the flange 36 is configured to rest on the mandrel 28 adjacent a side surface of the roll of sheet product 20.  
With respect to Claim 7, Whittington further teaches the sheet product dispenser further comprising: 
a second mandrel 30 positioned within the interior space; 
a second spindle 34 positioned over a portion of the second mandrel and configured to support a second roll of sheet product for rotation about the second mandrel; and 
a second flange 36 defining an aperture and movably mounted on the second mandrel such that the second mandrel fits within the aperture, wherein the second flange is configured to translate toward the second spindle from a first configuration to a second configuration to cause a remainder of the second roll of sheet product to deform.  
With respect to Claim 13, Whittington, Figures 1-4A, teaches an assembly for supporting a roll of sheet product 20 with respect to a sheet product dispenser, the assembly comprising: 
a mandrel 28; 
a base flange 36 configured to be positioned over the mandrel 28 of the sheet product dispenser, wherein the base flange 36 extends radially outward from the mandrel 28 and is configured to be positioned outside of the central opening of the roll of sheet product 20 ; and 
a spindle 34 configured to be positioned over the mandrel 28 and to support the roll of sheet product 20; 
wherein, when the roll of sheet product on the spindle 34 is depleted below a depletion threshold, the base flange 36 is configured to translate on the mandrel 20 toward the spindle from a first configuration to a second configuration to cause a remainder of the roll of sheet product to deform.  
With respect to Claim 21, Whittington further teaches wherein the spindle 34 and the base flange 36 are spaced apart from one another by a first distance when the base flange 36 is in the first configuration, wherein the spindle 34 and the base flange 36 are spaced apart from one another by a second distance when the base flange is in the second configuration, and wherein the second distance is less than the first distance.  
With respect to Claim 22, Whittington further teaches wherein the base flange 36 extends radially outward from the mandrel a first radial distance that is greater than a second radial distance of a central opening of the roll of sheet product on the mandrel such that the base flange is positioned outside of the central opening of the roll of sheet product.  
With respect to Claim 23, Whittington further teaches wherein the base flange 36 is configured to rest on the mandrel 28 adjacent a side surface of the roll of sheet product 20.
Claim(s) 1-4, 7, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliot et al (U.S. Patent No. 7,083,138), hereinafter “Elliot”.
With respect to Claim 1, Elliot, Figures 1-14, teaches a sheet product dispenser comprising: 
a housing 12,14,16 defining an interior space configured to receive a roll of sheet product 64 therein; 
a mandrel 78b positioned within the interior space; 
a spindle 84 positioned over a portion of the mandrel 78b and configured to support the roll of sheet product 20 for rotation about the mandrel 78b; and 
a flange 86 defining an aperture and movably mounted on the mandrel 78b such that the mandrel fits within the aperture, wherein the flange 86 is configured to translate on the mandrel 78b relative to the spindle 84 along a longitudinal axis of the mandrel 78b, wherein the flange 86 extends radially outward from the mandrel 78b, wherein the flange 86 is configured to translate toward the spindle 84 from a first configuration to a second configuration to cause a remainder of the roll of sheet product to deform.  
With respect to Claim 2, Elliot further teaches wherein the spindle 84 and the flange 86 are spaced apart from one another by a first distance in the direction of the longitudinal axis when the flange 86 is in the first configuration (See Figure 9), wherein the spindle 84 and the flange 86 are spaced apart from one another by a second distance in the direction of the longitudinal axis when the flange 86 is in the second configuration (See Figure 10), and wherein the second distance is less than the first distance.  
With respect to Claim 3, Elliot further teaches wherein the flange 86 extends radially outward from the mandrel 78b a first radial distance that is greater than a second radial distance of a central opening of the roll of sheet product on the mandrel 78b such that the flange 86 is positioned outside of the central opening of the roll of sheet product.  
With respect to Claim 4, Elliot further teaches wherein the flange 36 is configured to rest on the mandrel 28 adjacent a side surface of the roll of sheet product 20.  
With respect to Claim 7, Elliot further teaches the sheet product dispenser further comprising: 
a second mandrel 78a positioned within the interior space; 
a second spindle 84 positioned over a portion of the second mandrel and configured to support a second roll of sheet product for rotation about the second mandrel; and 
a second flange 86 defining an aperture and movably mounted on the second mandrel such that the second mandrel fits within the aperture, wherein the second flange is configured to translate toward the second spindle from a first configuration to a second configuration to cause a remainder of the second roll of sheet product to deform. 
With respect to Claim 17, teaches a method for supporting sheet product with respect to a sheet product dispenser, the method comprising: 
supporting a roll 64 of sheet product with a spindle 84,86 for rotation about a mandrel 78a positioned within an interior space of a housing 12,14,16 of the sheet product dispenser, wherein the spindle 34,36 comprises a base flange 86 and a nose portion 84, wherein the base flange 86 is configured to translate on the mandrel toward the nose portion 84 from a first configuration (See Figure 9) to a second configuration (See Figure 10);	
inhibiting the base flange 86 from moving from the first configuration to the second configuration when the roll of sheet product 64 is full or partially depleted; 
allowing sheet product 20 to be dispensed from the roll of sheet product; and 
allowing the base flange 36 to translate from the first configuration to the second configuration when the roll of sheet product is completely or nearly completely depleted.  
With respect to Claim 19, Elliot further teaches inhibiting a door of the dispenser from moving from a first position to a second position when the roll of sheet product is full or partially depleted; and allowing the door to move from the first position to the second position when the roll of sheet product is completely or nearly completely depleted.  
With respect to Claim 20, Elliot further teaches supporting a second roll of sheet product with a second spindle for rotation about a second mandrel positioned within the interior space, wherein the door covers the second roll of sheet product when the door is in the first position.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whittington as applied to Claims 1-4, 7, 13, and 21-23 above, and further in view of Mattheeussen et al. (U.S. Patent Application Publication No. 2016/0037979), hereinafter “Mattheeussen”.
With respect to Claims 5 and 14, Whittington is advanced above.
Whittington further teaches a body positioned over at least a portion of the mandrel.
Whittington teaches all the elements of the dispenser except for one or more fins extending radially outward from the body and configured to engage a central opening of the roll of sheet product.  
However, Mattheeussen, Figure 1-11, teaches one or more fins 266 extending radially outward from the body and configured to engage a central opening of the roll of sheet product.
It would have been obvious to one of ordinary skill in the art to provide Whittington with fins, as taught by Mattheeussen, for the purpose of frictionally engaging and securely gripping the central opening of the roll of sheet product.
Allowable Subject Matter
Claims 6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654